Gardner, J.
(After stating the foregoing facts.) It is contended that the evidence as set out somewhat in detail herein-before was insufficient in law to support a verdict of guilty. It is argued that the evidence, being wholly circumstantial, did not exclude every reasonable hypothesis save that of the guilt of the accused. It appears that the judge charged the jury fully and clearly the principle of law applicable to circumstantial evidence. The evidence was sufficient as a matter of law to sustain the verdict. The judge did not err in. overruling the certiorari. Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.